Judith Rogers, Judge, concurring. I agree with the denial of the petition for rehearing as no new grounds for consideration have been advanced. I write separately only to emphasize that I have not altered my position taken in the dissenting opinion in which I joined. I continue to feel that the court abandoned its traditional role and scope of review in ESD cases, which is to determine whether the Board of Review’s decision is supported by substantial evidence when viewed in the light most favorable to the Board’s decision. Jennings, J., joins in this opinion.